           Case 7:20-cv-02823-PMH Document 6
                                           5 Filed 07/07/20
                                                   07/06/20 Page 1 of 1
                                                                      2
     Application granted. Plaintiff's time to file proof of service
Sheehan
     or a&waiver
           Associates, P.C. extended to 8/5/2020.
                 of service                                 505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                               tel. 516.303.0552      fax 516.234.7800
     SO ORDERED.
                                                                     July 6, 2020
     _______________________
District Judge Philip M. Halpern
     Philip
United      M. Halpern
        States  District Court
Southern District District
     United  States of NewJudge
                            York
500 Pearl Street
     Dated: New York, New York
New York, July
             NY 7,10007
                    2020
                                                                         Re: 7:20-cv-02823-PMH
                                                                             Ali et al v. All Market, Inc.
Dear District Judge Halpern:

        This office represents the plaintiff. In accordance with your Honor’s Individual Practices
in Civil Cases, plaintiff requests an extension of time to prove service or file a waiver of service.

        The original date by which service is required to be proved to the Court is Monday, July 6,
2020. Fed. R. Civ. P. 4(m) (allowing 90 days for defendant to be served); Fed. R. Civ. P.
6(a)(1)(A)-(B) (excluding the date triggering the period and counting intermediate weekends).
Plaintiff requests an extension of 30 days until Wednesday, August 5, 2020.

        Plaintiff’s counsel has been in contact with defendant’s counsel and both parties expect
this action will be voluntarily dismissed. However, if it is not voluntarily dismissed, plaintiff will
file a waiver of service by Wednesday, August 5, 2020. There have been no previous requests for
an extension of time to complete service. Thank you.

                                                                     Respectfully submitted,

                                                                     /s/Spencer Sheehan
                                                                     Spencer Sheehan
